728 N.W.2d 457 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
John Allen ROUSE, Defendant-Appellee.
Docket No. 132820. COA No. 262417.
Supreme Court of Michigan.
March 28, 2007.
On order of the Court, the application for leave to appeal the November 2, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion, and we REINSTATE the defendant's convictions.
MARILYN J. KELLY, J., would deny leave to appeal.